Citation Nr: 1455331	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-24 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel 


INTRODUCTION

The Veteran had active service from September 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, denying the claim currently on appeal.  

In September 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been prepared and associated with the Veteran's electronic paperless file (Virtual VA).  


FINDING OF FACT

The Veteran's erectile dysfunction did not manifest during, or as a result of, active military service, to include as due to his in-service epididymitis.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

This matter was filed as a Fully Developed Claim (FDC) as a part of a VA program to expedite VA claims. Under this framework, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a FDC, a veteran is to submit all evidence relevant and pertinent to the claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development may still be required prior to the adjudication of the claim, such as obtaining additional records and providing a VA medical examination to the veteran. The notice that accompanies the FDC form informs a veteran what evidence is required to substantiate a claim for service connection, a veteran's and VA's respective duties for obtaining evidence, and information on how VA assigns disability ratings in the event that service connection is established.  See VA Form 21-526EZ.  Thus, the Board finds that VA's duty to notify has been met. 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran received an adequate VA medical examination in June 2011, and VA has obtained these records as well as the records of the Veteran's outpatient treatment with VA.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for a fair adjudication of the claim that has not yet been obtained.  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge in September 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that a Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, the undersigned noted the issue on appeal and solicited information regarding the occurrence of injuries and onset and nature of his symptomatology.  The Veteran was advised of the reasons for the previous denial and of the type of evidence that could be identified or submitted to further substantiate the claim.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2)  and that the Board may proceed to adjudicate the claims based on the current record.

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Analysis

The Veteran contends that he is entitled to service connection for erectile dysfunction.  Specifically, the Veteran has asserted that this condition arose as a result of epididymitis during service.  The Veteran has alleged that this condition arose secondary to an injury.  However, as outlined below, the preponderance of the evidence of record demonstrates that erectile dysfunction did not manifest during, or as a result of, active military service.  As such, service connection cannot be established.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  In the present case, the evidence clearly establishes that the Veteran suffers from erectile dysfunction.  According to a July 2004 VA treatment note, the Veteran was suffering from this condition.  This is the earliest evidence of record documenting erectile dysfunction.  

However, while there is evidence of a current disability, there is no competent and credible evidence linking erectile dysfunction to military service.  While the Veteran's service treatment records clearly document a diagnosis of left epididymitis in December 1970, this condition was noted to have been treated and improving.  There is no evidence of subsequent residuals or any evidence of erectile dysfunction during military service.  

As previously noted, the first evidence of erectile dysfunction following separation from military service is a July 2004 VA treatment record.  This record does not suggest any relationship between erectile dysfunction and military service, to include acute epididymitis.  Subsequent VA treatment records continue to note the existence of erectile dysfunction, but again, there is nothing suggesting any potential relationship to military service.  

The Veteran was afforded a VA genitourinary examination in June 2011.  The Veteran reported that his erectile dysfunction began 7 to 8 years after his separation from active duty.  The Veteran felt it was most likely secondary to an in-service injury.  Specifically, he described an incident where he experienced pain to the left testicle while pulling a buffer upstairs.  After examining the Veteran and reviewing the evidence of record, however, the examiner opined that the Veteran's erectile dysfunction was less likely as not caused by or a result of military service.  The examiner explained that the Veteran had a diagnosis of epididymitis while in service.  The examiner maintained that this was a bacterial infection and it was resolved with antibiotics.  The examiner noted that epididymitis was an acute condition and not likely to cause erectile dysfunction.  Finally, the Veteran himself asserted that he did not develop erectile dysfunction until some 7 to 8 years after the reported injury.  

The preponderance of the above evidence demonstrates that service connection is not warranted for erectile dysfunction.  There is no credible evidence of erectile dysfunction during military service.  The Veteran himself asserted during the VA examination that this condition did not arise until 7 or 8 years after separation from active duty and there is no competent evidence suggesting any link between this condition and military service, to include acute epididymitis.  Although symptoms of erectile dysfunction are within the common knowledge of lay persons, the factual picture presented here is complex.  Whether the Veteran's condition is related to service cannot be determined by mere observation alone.  The Board finds that determining the etiology of the erectile dysfunction is not within the realm of knowledge of a non-expert given the Veteran's multiple comorbidities.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion in this regard is not competent evidence and therefore is not probative of whether his disability is related to an in-service injury or disease.  Indeed, the June 2011 VA physician opined that it was less likely as not that the Veteran's erectile dysfunction was related to military service as epididymitis is a bacterial infection and an acute condition not likely to cause erectile dysfunction.  As such, the preponderance of the competent evidence of record demonstrates that the Veteran's current erectile dysfunction did not manifest during, or as a result of, active military service.  
The Board recognizes that testimony the Veteran provided at the hearing suggested that the Veteran had symptoms of erectile dysfunction in service and continuously ever since service.  Unfortunately, the Board cannot find this assertion credible because it is inconsistent with the earlier statements of record and VA treatment records.  Again, the Veteran reported in 2011 that this condition did not arise until 7 or 8 years after separation from active duty.  Also, VA treatment records dated from September 1997 to May 1999 are negative.  Thus, a chronicity of symptoms since service is not credibly shown.  Also, the Board has reviewed a statement from the Veteran indicating that epididymitis can be caused by an injury.  This assertion provides no relevant evidence in support of the Veteran's claim.  The causes of epididymitis in no way suggest that his current erectile dysfunction is in any way related to acute epididymitis or an alleged injury.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to service connection for erectile dysfunction must be denied.


ORDER

The claim of entitlement to service connection for erectile dysfunction is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


